 


109 HRES 635 IH: Creating a select committee to investigate the Administration’s intent to go to war before congressional authorization, manipulation of pre-war intelligence, encouraging and countenancing torture, retaliating against critics, and to make recommendations regarding grounds for possible impeachment.
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 635 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Mr. Conyers submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Creating a select committee to investigate the Administration’s intent to go to war before congressional authorization, manipulation of pre-war intelligence, encouraging and countenancing torture, retaliating against critics, and to make recommendations regarding grounds for possible impeachment. 
 
 
That there is hereby established in the House of Representatives a select committee to be known as the Select Committee on Administration Predetermination to Go to War and Manipulation of Intelligence (in this resolution referred to as the Select Committee). 
2.Purposes and functions 
(a)The Select Committee is authorized and directed to investigate all relevant government agencies actions and decisions relating to the Administration’s intent to go to war before congressional authorization, manipulation of pre-war intelligence, encouraging and countenancing torture and retaliating against critics, including: 
(1)actions by the White House, National Security Council, Department of State, Department of Defense, and Central Intelligence Agency related to United Nations and Iraq Survey Group inspections of Iraq; 
(2)knowledge of Iraq’s ability regarding and intentions toward, or lack of ability regarding or intentions toward, nuclear weapons capability; 
(3)knowledge regarding Iraq’s possession of or attempted possession of, or regarding the lack of possession of or attempted possession of, chemical or biological weapons; 
(4)knowledge of Iraq’s possession of aluminum tubes for conventional rocket programs or for nuclear weapons development; 
(5)knowledge regarding Iraq’s intent, or lack of intent, toward acquiring yellowcake uranium from Niger; 
(6)knowledge of any involvement, or lack of involvement, by Iraq in the September 11, 2001, attacks against the United States; 
(7)knowledge of any connections or ties, or of any lack of connections or ties, between Iraq and al Qaeda; 
(8)knowledge of any meeting, or lack of any meeting, between Iraqi intelligence officials and Mohammed Atta in Prague, Czechoslovakia; 
(9)preparations for detention, interrogation and treatment of detainees, or lack thereof, made in the planning stages of the Iraq conflict prior to March 19, 2003; 
(10)knowledge of abuses and mistreatment of detainees during the Iraq conflict after March 19, 2003; 
(11)the investigation of abuses and mistreatment, or lack thereof, the results of these investigations, any sanctions or punishment of offenders, and any efforts to keep these reports either from supervisors, officials or the public; 
(12)an examination of all prison facilities, including the High Value Detainee facility at Baghdad airport and secret prisons or black sites, for detaining individuals outside the United States; 
(13)the extent to which civilian, military, or intelligence officials expressly authorized, willingly ignored, or created an atmosphere that condoned the abuses and mistreatment that occurred at Abu Ghraib, Iraq; and 
(14)knowledge on the part of any White House officials of the covert identity of Valerie Plame Wilson and any discussion or communication by such officials with members of the media about such identity, and any failure to enforce Executive Order 12958. 
3.Appointment and membership 
(a)MembersThe Select Committee shall be composed of 20 Members of the House to be appointed by the Speaker, of whom— 
(1)10 Members shall be appointed upon the recommendation of the minority leader as set forth below; 
(2)1 Member he shall designate as chairman; 
(3)1 Member he shall designate, upon the recommendation of the minority leader, as vice chairman. 
(4)4 Members shall sit on the Committee on the Judiciary, of whom 2shall be appointed upon the recommendation of the minority leader; 
(5)4 Members shall sit on the Committee on International Relations, of whom 2 shall be appointed upon the recommendation of the minority leader; 
(6)4 Members shall sit on the Permanent Select Committee on Intelligence, of whom 2 shall be appointed upon the recommendation of the minority leader; 
(7)4 Members shall sit on the Committee on Government Reform, of whom 2 shall be appointed upon the recommendation of the minority leader; and 
(8)4 Members shall sit on the Committee on Armed Services, of whom 2 shall be appointed upon the recommendation of the minority leader. 
(b)VacanciesAny vacancy occurring in the membership of the Select Committee shall be filled in the same manner in which the original appointment was made. 
(c)For purposes of this section, the term Member means any Representative in, or Delegate or Resident Commissioner to, the House of Representatives. 
4.Powers of select committee 
(a)In general 
(1)Hearings and evidenceThe Select Committee or, on the authority of the Select Committee, any subcommittee or member thereof, may, for the purpose of carrying out this resolution— 
(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and 
(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Select Committee or such designated subcommittee or designated member may determine advisable, including but not limited to— 
(i)White House documents (e.g., memoranda, e-mails, notes of phone calls, handwritten notes); 
(ii)Department of Defense documents; 
(iii)Department of Justice materials; 
(iv)Department of State documents; 
(v)Central Intelligence Agency analyses; 
(vi)Defense Intelligence Agency analyses; 
(vii)National Security Council memoranda; and 
(viii)Special Counsel Patrick Fitgzerald’s notes, grand jury materials, and other evidence collected or created as part of the CIA leak investigation. 
(2)Subpoenas 
(A)Issuance 
(i)In generalA subpoena may be issued under this section only— 
(I)by the agreement of the chairman and the vice chairman; or 
(II)by the affirmative vote of 10 members of the Select Committee. 
(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the chairman or any member designated by a majority of the Select Committee, and may be served by any person designated by the chairman or by a member designated by a majority of the Select Committee. 
(B)Enforcement 
(i)In generalIn the case of contumacy or failure to obey a subpoena issued under subsection (a), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court. 
(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Select Committee may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194). 
(b)ContractingThe Select Committee may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Select Committee to discharge its duties under this resolution. 
(c)Information from federal agencies 
(1)In generalThe Select Committee is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this resolution. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the select committee, upon request made by the chairman, the chairman of any subcommittee created by a majority of the Select Committee, or any member designated by a majority of the Select Committee. 
(2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Select Committee and its staff consistent with all applicable statutes, regulations, and Executive orders. 
(d)Assistance from federal agencies 
(1)General services administrationThe Administrator of General Services shall provide to the Select Committee on a reimbursable basis administrative support and other services for the performance of the Select Committee’s functions. 
(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States may provide to the Select Committee such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law. 
(e)GiftsThe Select Committee may accept, use, and dispose of gifts or donations of services or property. 
(f)Postal servicesThe Select Committee may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. 
5.Administrative provisions 
(a)Subject to the adoption of expenses resolutions as required by clause 5 of rule XI of the Rules of the House of Representatives, the Select Committee may incur expenses in connection with its functions under this resolution. 
(b)In carrying out its functions under this resolution, the Select Committee, is authorized to— 
(1)appoint, either on permanent basis or as experts or consultants, such staff as the Select Committee considers necessary; 
(2)prescribe the duties and responsibilities of such staff; 
(3)fix the compensation of such staff at a single per annum gross rate which does not exceed the highest rate of basic pay, as in effect from time to time, of level V of the Executive Schedule in section 5316 of title 5, United States Code; 
(4)terminate the employment of any such staff as the Select Committee considers appropriate; and, 
(5)reimburse members of the Select Committee and of its staff for travel, subsistence, and other necessary expenses incurred by them in the performance of their duties and responsibilities for the Select Committee, other than expenses in connection with any meeting of the Select Committee, or a subcommittee thereof, held in the District of Columbia. 
(c)The Select Committee and all authority granted in this resolution shall expire 30 days after the filing of the report of the Select Committee with the House. 
6.Reports of select committee 
(a)The Select Committee shall report to the House as soon as practicable during the present Congress, but not later than six months after the date of passage of this resolution, the results of its investigation and study, together with such recommendations as it deems advisable. The Select Committee shall report to the Committee on the Judiciary as soon as practicable during the present Congress, but not later than six months after the date of passage of this resolution, of any substantial and credible information which such Select Committee receives in carrying out its responsibilities that may constitute grounds for possible impeachment. 
(b)Any such report which is made when the House is not in session shall be filed with the Clerk of the House. 
(c)Any such report shall be referred to the committee or committees which have jurisdiction over the subject matter thereof. 
(d)The records, files, and materials of the Select Committee shall be transferred to the Clerk of the House but, if the report of the Select Committee is referred to only one committee under the provisions of subsection (c), the records, files, and materials of the Select Committee shall be transferred instead to the committee to which the final report is referred. 
 
